Citation Nr: 0816803	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-41 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for joint 
inflammation of the right hand.

2.  Entitlement to an initial compensable rating for joint 
inflammation of the left hand.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from December 1951 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted, in pertinent part, the 
veteran's claims of service connection for joint inflammation 
of the right hand and of the left hand (characterized as 
rheumatoid arthritis of the right hand and of the left hand), 
assigning zero percent ratings to each hand effective 
January 20, 2004.  This decision was issued to the veteran 
and his service representative in August 2004.  The veteran 
disagreed with this decision later in August 2004, seeking 
initial compensable ratings for service-connected joint 
inflammation in each hand.  He perfected a timely appeal in 
November 2004 and requested a Travel Board hearing.  In May 
2008, however, the veteran withdrew his Travel Board hearing 
request.  See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently experience rheumatoid 
arthritis or ankylosis of the long finger in either of his 
hands.

3.  The veteran is right-hand dominant.

4.  The veteran's joint inflammation in each hand is 
manifested by mild joint thickening in the proximal 
interphalangeal (PIP) joints and dorsal interphalangeal (DIP) 
joints of the index, long, and ring, and little fingers of 
both hands, no ulnar deviation of the fingers, no ankylosis 
of any fingers, a full range of motion in both hands, a firm 
fist, full apposition of the thumb to all fingertips and 
finger pads with no gaps, and evidence of bilateral carpal 
tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for joint 
inflammation of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code (DC) 5002-5226 (2007).

2.  The criteria for an initial compensable rating for joint 
inflammation of the left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5002-5226 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claims for joint 
inflammation in each hand are "downstream" elements of the 
RO's grant of service connection for rheumatoid arthritis in 
each hand in the currently appealed rating decision issued in 
August 2004.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he or she must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In May 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the July 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for rheumatoid arthritis in each hand and because 
the veteran's higher initial rating claims for joint 
inflammation in each hand are being denied in this decision, 
the Board finds no prejudice to the veteran in proceeding 
with the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for joint inflammation in each hand 
originates, however, from the grant of service connection for 
these disabilities.  Consequently, Vazquez-Flores is 
inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  VA also has provided the veteran with 
examinations to address the current nature and severity of 
his service-connected joint inflammation in each hand.  In 
summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that his service-connected joint 
inflammation of each hand is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected right and left hand 
disabilities each are evaluated as zero percent disabling by 
analogy to 38 C.F.R. § 4.71a, DC 5002-5226 (rheumatoid 
arthritis-ankylosis of the long finger).  See 38 C.F.R. 
§ 4.71a, DC 5002-5226 (2007).

DC 5002 provides a 20 percent rating for rheumatoid arthritis 
as an active process with 1 or 2 exacerbations a year in a 
well-established diagnosis.  A 40 percent rating is assigned 
for rheumatoid arthritis with symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  A 60 percent rating is 
assigned for rheumatoid arthritis with fewer criteria than 
the 100 percent rating but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  A 100 percent 
rating is assigned for rheumatoid arthritis with 
constitutional manifestations associated with active joint 
involvement and totally incapacitating.  See 38 C.F.R. 
§ 4.71a, DC 5002 (2007).

DC 5226 provides a single 10 percent rating for ankylosis of 
the long finger, whether favorable or unfavorable, and for 
either the major (dominant) hand or the minor (non-dominant) 
hand.  A Note following DC 5226 indicates that consideration 
should be given to whether an evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  See 
38 C.F.R. § 4.71a, DC 5226 (2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

A review of the veteran's service medical records indicates 
that he denied any medical history of arthritis at his 
enlistment physical examination in December 1951.  Clinical 
evaluation was normal.  

In December 1954, a consult was requested for the veteran's 
"long history of arthritis" involving the elbow, ankle, 
knee, and wrist.  On examination in December 1954, it was 
noted that the veteran had been given a tentative diagnosis 
of rheumatoid arthritis followed by recurring episodes of 
aching and swelling of various joints none of which were 
incapacitating.  Physical examination was negative except for 
some thickening of the joint capsules of the interphalangeal 
joints.  X-rays of the hands showed no abnormalities.  The 
in-service examiner concluded that the veteran's recurring 
episodes of arthritis were of unknown cause.

At the veteran's separation physical examination in November 
1955, clinical evaluation was normal.

The post-service medical records show that, on VA examination 
in February 1958, the veteran complained of a little 
enlargement of the interphalangeal joints of his hands "but 
he says he has not had any trouble with them."  The 
diagnosis was "negative" for fingers and there was no 
evidence of rheumatoid arthritis.

On VA examination in June 2004, the veteran complained of 
pain in his hands and welling of the medial interphalageanl 
joints of the fingers.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
He reported constant swelling in the proximal interphalangeal 
(PIP) joints and pain in his hands with driving or any kind 
of grasping of objects.  He also reported increasing 
stiffness, especially at the end of the day.  Physical 
examination of the hands showed no redness of the hands or 
joints, the middle interphalangeal joints were swollen and 
osteophytic appearing, pain on palpation with mild crepitus, 
normal ability to form a fist and touch the tip of the thumb 
to the base and the tip of the fingers on the same hand, full 
abduction of all fingers, flexion of the metacarpophalangeal 
(MCP) joints to approximately 80 degrees in both hands.  The 
VA examiner commented that the veteran's bilateral hand pain 
limited functioning to approximately 60 percent of normal.  
The impressions included rheumatoid arthritis, specifically 
involving the neck and hands.

On VA examination in September 2005, the veteran complained 
of discomfort on the palmar aspect of each hand and problems 
gripping items.  He did not complain specifically of joint 
pain in the fingers or hands.  The VA examiner reviewed the 
veteran's claims file, including his service medical records, 
and noted that the veteran had been service-connected 
erroneously for "rheumatoid arthritis."  This examiner 
stated that the veteran experienced migratory polyarthopathy 
in active service.  The veteran denied any flare-ups of joint 
pain or ankylosed joints.  Physical examination showed that 
he was right hand dominant, mild joint thickening in the PIP 
and DIP joints of the index, long, ring, and little fingers 
of both hands, absolutely no ulnar deviation of the fingers 
"which is a classic finding of rheumatoid arthritis," no 
ankylosis, a full range of motion in each wrist without 
complaints of wrist pain, normal position of function of each 
hand, full flexion of the MCP joints of the index, long, 
ring, and little fingers of each hand, thumb pad apposes to 
all fingertips and finger pads, a firm fist, full thumb 
extension, full adduction and abduction of all fingers, no 
point tenderness in any joint of any finger of either hand.  
There were no gaps between the tip of the thumb and the 
fingers of each hand, between the tips of the fingers and the 
proximal transverse crease of the palm, or between the thumb 
pad and the fingers of each hand with the thumb attempting to 
appose the fingers.  X-rays of the hands showed mild 
osteoarthritis with no evidence for rheumatoid arthritis.  
The VA examiner concluded that seronegative polyarthropathy 
was the most likely diagnosis not rheumatoid arthritis.  She 
also concluded that "it is a discredit to the veteran to tag 
him with a diagnosis of rheumatoid arthritis" because he had 
never been diagnosed with that condition, treated with the 
appropriate medications, and did not have the classic ulnar 
deviation of the MCP joints of the fingers expected for 
rheumatoid arthritis.  The VA examiner also stated that there 
was 0 degrees of loss of range of motion due to repetitive 
use or flare-ups of pain and no evidence of excess 
fatigability, weakened movement, or incoordination.  The 
veteran's palmar pain apparently had a primary functional 
impact on the veteran's hand use.  The diagnosis was 
seronegative polyarthropathy.

On VA outpatient treatment later in September 2005, the 
veteran complained of worsening bilateral hand pain that was 
some times shooting and some times burning in character.  His 
bilateral hand pain often woke him up from sleep.  He played 
guitar and, although he coordinated his fingers well, his 
pain limited his playing duration.  Physical examination 
showed parasthesias elicited on the thumb and forefinger by 
tapping on the wrists bilaterally which reproduced some of 
the hand discomfort.  The assessment was clinical signs and 
symptoms of bilateral carpal tunnel syndrome.  

A November 2005 electromyograph (EMG) was normal. 

On VA outpatient treatment in December 2005, the veteran 
complained of "many years" of bilateral hand pain that was 
worsening slowly and decreased bilateral grip strength, left 
worse than right.  Physical examination showed finger tap was 
normal.  The assessment included bilateral carpal tunnel 
syndrome.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for initial compensable ratings 
for joint inflammation of the right and left hands.  It 
appears that zero percent ratings were assigned to the 
veteran's service-connected hand disabilities in the 
currently appealed rating decision based on rheumatoid 
arthritis and ankylosis of the long finger.  The Board 
concludes that these ratings were assigned in error, although 
it was not error to find that the veteran's joint 
inflammation of each hand was related to active service.  The 
post-service medical evidence suggests that, although the 
veteran experiences joint inflammation in each hand which is 
related to active service, the assignment of disability 
ratings for rheumatoid arthritis and long finger ankylosis 
was incorrect.  There was no evidence of rheumatoid arthritis 
on a February 1958 VA examination conducted just a few years 
after the veteran's service separation.  After reviewing the 
veteran's complete claims file and thoroughly examining him, 
another VA examiner concluded specifically in September 2005 
that a diagnosis of rheumatoid arthritis was incorrect.  The 
medical evidence also contains no evidence of long finger 
ankylosis.  Because September 2005 x-rays of the veteran's 
hands showed no evidence for rheumatoid arthritis, and 
because there is no medical evidence of long finger 
ankylosis, the Board concludes that the veteran's service-
connected joint inflammation of each hand is evaluated more 
appropriately under 38 C.F.R. § 4.71a, DC 5003.  See 
38 C.F.R. §§ 4.13, 4.71a, DC 5003 (2007).

Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under DC 5003.  DC 5003 
indicates that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DC for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non-compensable under the appropriate DC, a 
rating of 10 percent is applicable for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling muscle, spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, DC 5003 provides a 10 percent evaluation for 
degenerative arthritis with x-rays evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The maximum evaluation of 20 percent is 
available under DC 5003 for degenerative arthritis with x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71, DC's 5003, 5010 (2007).  
For the purpose of rating disability from arthritis, multiple 
involvements of the interphalageal, metacarpal and carpal 
joints of the upper extremities are considered groups of 
minor joints ratable on a parity with major joints.  See 
38 C.F.R. § 4.45(f) (2007).

There is no objective medical evidence that the veteran's 
service-connected joint inflammation has resulted in 
limitation of motion in any of the fingers of either of the 
veteran's hands such that initial compensable ratings are 
warranted under any of the potentially applicable DCs 
discussed above.  The medical evidence shows no evidence of 
ankylosis of any of the digits of the veteran's hands, 
although there was mild joint thickening in the DIP and PIP 
joints of the index, long, ring, and little fingers of both 
hands.  There also is no evidence of amputation.  See 
38 C.F.R. § 4.71a, DC's 5216-5230 (2007).  X-rays showed, at 
most, mild osteoarthritis with no evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups.  
See 38 C.F.R. § 4.71a, DC 5003 (2007).  Applying the DeLuca 
factors, the VA examiner concluded in September 2005 that 
there was no additional loss of range of motion due to 
repetitive use or flare-ups of pain and there was no evidence 
of excess fatigability, weakened movement, or incoordination.  
See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  Given the 
foregoing, the veteran's service-connected joint inflammation 
warrants no more than a zero percent (non-compensable) rating 
in each hand.

In adjudicating the veteran's higher initial rating claims, 
the Board has considered whether the veteran is entitled to 
increased evaluations for separate periods based on the facts 
found during the appeal period.  As noted above, however, the 
evidence of record from the day the veteran filed this claim 
to the present supports the conclusion that he is not 
entitled to additional increased compensation during any 
other time within the appeal period.  As the preponderance of 
the evidence is against the veteran's claims, the benefit-of- 
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an initial compensable rating for joint 
inflammation of the right hand is denied.

Entitlement to an initial compensable rating for joint 
inflammation of the left hand is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


